PER CURIAM.
In this unemployment compensation case claimant was not allowed certain benefits on the ground that he had left his employment voluntarily without good cause. ORS 657.176(2)(c). The Employment Appeals Board affirmed the disallowance by the Employment Division and the referee.
Claimant contends that two of the nine findings of fact made by the Employment Appeals Board in arriving at its decision were not supported by substantial evidence. While the evidence as to these two findings was somewhat ambiguous and might well have resulted in findings contrary to those made by the Board, the evidence supporting these findings was sufficient to make fact questions.
Affirmed.